Citation Nr: 1704789	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the right knee, status post partial medial meniscectomy, rated 20 percent prior to April 26, 2011, and 10 percent from April 26, 2011, to include the propriety of the reduction from 20 percent to 10 percent, effective April 26, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1975 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This matter was before the Board in July 2014, when it was remanded for further evidentiary development.  It now returns for appellate review. 

As noted in the July 2014 Board remand, on March 13, 2007, the Veteran, in pertinent part, filed a claim for entitlement to an evaluation in excess of 10 percent for a service-connected right knee disability.  In April 2008, the RO granted an increased evaluation of 20 percent for residuals of surgery of the right knee effective March 13, 2007.  In response, the Veteran filed a timely notice of disagreement with the April 2008 determination with respect to the evaluation assigned for the right knee.  In a June 2011 rating decision, the RO reduced the rating for residuals of surgery of the right knee from 20 percent to 10 percent, effective April 26, 2011.  In response, the Veteran timely filed a notice of disagreement with respect to the June 2011 rating decision.  Thereafter, the RO issued a June 2011 statement of the case and the Veteran timely filed a substantive appeal.  In view of this procedural history, the issue on appeal is properly characterized as on the title page of this decision.


FINDING OF FACT

On November 1, 2016, the Board was notified by the RO via correspondence associated with the electronic record in Virtual VA that the Veteran had died; subsequent evidence reflected that the Veteran died in October 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 5); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2015); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


